 



EXHIBIT 10.37

LEASE BETWEEN

ASP WT, L.L.C.

AND

TIBURON ENTERTAINMENT, INC.

FOR SPACE AT

Summit Park I

June 15, 2004
DATE

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PARAGRAPH       PAGE
1.1
  DEFINITIONS     1  
1.2
  SCHEDULES AND ADDENDA     2  
2.1
  LEASE OF PREMISES     2  
2.2
  PRIOR OCCUPANCY     2  
3.1
  RENT     3  
3.2
  DEPOSIT; PREPAID RENT     3  
3.3
  OPERATING COSTS     3  
3.4
  TAXES     4  
4.1
  CONSTRUCTION CONDITIONS     4  
4.2
  COMMENCEMENT OF POSSESSION     5  
5.1
  PROJECT SERVICES     5  
5.2
  INTERRUPTION OF SERVICES     5  
6.1
  USE OF LEASED PREMISES     6  
6.2
  INSURANCE     7  
6.3
  REPAIRS     8  
6.4
  ASSIGNMENT AND SUBLETTING     8  
6.5
  ESTOPPEL CERTIFICATE     9  
7.1
  ADDITIONAL RIGHTS RESERVED TO LANDLORD     9  
8.1
  CASUALTY AND UNTENANTABILITY     10  
9.1
  CONDEMNATION     10  
10.1
  WAIVER AND INDEMNITY     11  
10.2
  WAIVER OF SUBROGATION     11  
10.3
  LIMITATION OF LANDLORD’S LIABILITY     11  
11.1
  TENANT’S DEFAULT     11  
11.2
  REMEDIES OF LANDLORD     12  
12.1
  SURRENDER OF LEASED PREMISES     12  
12.2
  HOLD OVER TENANCY     13  
12.3
  DOWNSIZING OPTION     13  
12.4
  RENEWAL OPTION     13  
13.1
  QUIET ENJOYMENT     14  
13.2
  ACCORD AND SATISFACTION     14  
13.3
  SEVERABILITY     14  
13.4
  SUBORDINATION AND ATTORNMENT     14  
13.5
  ATTORNEY’S FEES     15  
13.6
  APPLICABLE LAW     15  
13.7
  BINDING EFFECT; GENDER     15  
13.8
  TIME     15  
13.9
  ENTIRE AGREEMENT     15  
13.10
  NOTICES     15  
13.11
  HEADINGS     15  
13.12
  STANDBY POWER/UPS     15  
13.13
  EXCLUSIVE USE     16  
13.14
  LOBBY/COURTYARD USE     16  
13.15
  SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT     16  
13.16
  BROKERAGE COMMISSIONS     16  
13.17
  BASE RENT ADJUSTMENT     16  
13.18
  RADON GAS     16  
13.19
  SIGNAGE     17  
13.20
  RIGHT OF FIRST REFUSAL     17  
13.21
  RELOCATING SUITE 300 TENANT     17  
13.22
  GUARANTY     17  

 



--------------------------------------------------------------------------------



 



LIST OF SCHEDULES

1. Description of Leased Premises

2. Rules and Regulations

3. Utility Services

4. Maintenance Services

5. Parking

6. Work Letter Agreement

7. Certificate of Acceptance

8. Guaranty

 



--------------------------------------------------------------------------------



 



LEASE

This Lease is made June 15, 2004 between ASP WT, L.L.C. (“Landlord”), and
TIBURON ENTERTAINMENT, INC. (“Tenant”).

ARTICLE ONE
Definitions, Schedules and Addenda

     1.1 DEFINITIONS:

a. Leased Premises shall mean those suites/floors as described in Schedule 1.

b. Building shall mean Maitland Summit Park I located at 1950 Summit Park Drive,
Orlando, Florida 32810.

c. Project shall mean Maitland Summit Park I located at 1950 Summit Park Drive,
Orlando, Florida 32810 .

d. Tenant’s Square Footage shall mean 117,201 rentable square feet; Total Square
Footage of the Building shall mean 128,240 rentable square feet.

e. Lease Commencement Date shall mean January 1, 2005, which may be adjusted
pursuant to paragraph 4.2 of this Lease; Lease Expiration Date shall mean
June 30, 2010, which may be adjusted pursuant to paragraph 4.2 of this Lease;
Lease Term shall mean the period between Lease Commencement Date and Lease
Expiration Date.

f. Base Rent shall mean $ 2,344,020.00 per year, payable in monthly installments
of $ 195,335.00, plus applicable sales tax, if any; the total Base Rent payable
over the entire Lease Term is $13,203,473.99, unless the options described under
sections 12.3 or 12.4 are exercised.

g. Tenant’s Pro Rata Share shall mean 91.4%.

h. Base Year shall mean the calendar year 2005 during which the Lease
Commencement occurs.

i. Deposit shall mean $ -0-; Prepaid Rent shall mean $ -0-, of which $ -0-
represents the first monthly installment of Base Rent, and $ -0- represents the
last monthly installment of Base Rent.

j. Permitted Purpose shall mean general office use .

k. Authorized Number of Parking Spaces shall mean a minimum of 484 spaces at a
rate of $ -0- per space per month.

l. Managing Agent shall mean Trammell Crow Company whose address is 1950 Summit
Park Drive, Suite 100, Orlando, FL 32810.

m. Broker of Record shall mean Trammell Crow Company .

n. Cooperating Broker shall mean Advantis .

1



--------------------------------------------------------------------------------



 



o. Landlord’s Mailing Address: Terrabrook, as Servicer for ASP WT, L.L.C., 3030
LBJ Freeway, Suite 1450, Dallas, Texas, 75234, telephone: 972-443-7200, and fax:
972-443-7210.

p. Tenant’s Mailing Address: 1950 Summit Park Drive, Orlando, Florida, 32810,
telephone:                         , and fax:                         , with
copy to 209 Redwood Shores Parkway, Redwood City, CA 94065, attn: Senior
Director of Facilities.

q. Market Base Rent: shall mean market rents, Tenant improvements, rent
concessions for renewing tenants in similar Class A office space in Maitland,
Florida

     1.2 SCHEDULES AND ADDENDA: The schedules and addenda listed below are
incorporated into this Lease by reference unless lined out. The terms of
schedules, exhibits and typewritten addenda, if any, attached or added hereto
shall control over any inconsistent provisions in the paragraphs of this Lease.

a. Schedule 1: Description of Leased Premises and/or Floor Plan
b. Schedule 2: Rules and Regulations
c. Schedule 3: Utility Services
d. Schedule 4: Maintenance Services
e. Schedule 5: Parking
f. Schedule 6: Work Letter Agreement
g. Schedule 7: Certificate of Acceptance
h. Schedule 8: Guaranty

ARTICLE TWO
Premises

     2.1 LEASE OF PREMISES: In consideration of the Rent and the provisions of
this Lease, Landlord leases to Tenant and Tenant accepts from Landlord the
Leased Premises. Tenant’s Square Footage is a stipulated amount based on
Landlord’s method of determining Total Square Footage for rental purposes and
may not reflect the actual amount of floor space available for Tenant’s use.

     2.2 PRIOR OCCUPANCY: Tenant shall not occupy the Leased Premises prior to
Lease Commencement Date except with the express prior written consent of
Landlord and in accordance with the provisions of Schedule 6. If with Landlord’s
consent, Tenant occupies the Leased Premises prior to the Lease Commencement
Date, Tenant shall pay Landlord only Tenant’s Pro Rata Share of Operating Costs
for that portion of the Premises actually occupied by the Tenant, as defined in
paragraph 3.3(a), from the first day of such occupancy to the Lease Commencement
Date. These amounts will be payable on the first day of such occupancy and
thereafter on the first day of every calendar month until the first day of the
Lease Term. A prorated monthly installment shall be paid for the fraction of the
month if Tenant’s occupancy of the Leased Premises commences on any day other
than the first day of the month. Notwithstanding the above, Tenant may occupy up
to one full floor of the Premises rentable square feet prior to the Lease
Commencement Date with the only cost to Tenant being the cost of the electricity
used by Tenant. Additional space occupied prior to the Lease Commencement Date
will include the costs of Tenant’s Pro Rata Share of Operating Costs, as set out
above. If Tenant shall occupy the Leased Premises prior to Lease Commencement
Date, all covenants and conditions of this Lease shall be binding on the parties
commencing at such prior occupancy. Tenant shall be permitted to install
Furniture, Fixtures and Equipment within the 60 days prior to the Lease
Commencement Date.

2



--------------------------------------------------------------------------------



 



ARTICLE THREE
Payment of Rent

     3.1 RENT: Tenant shall pay each monthly installment of Base Rent in advance
on the first calendar day of each month. During the Base Year, no Excess
Operating Costs shall be paid by Tenant. For each calendar year following the
Base Year, Tenant shall pay each monthly installment of Tenant’s Pro Rata Share
of Excess Operating Costs in advance together with each monthly installment of
Base Rent. Monthly installments for any fractional calendar month, at the
beginning or end of the Lease Term, shall be prorated based on the number of
days in such month. Base Rent, together with all other amounts payable by Tenant
to Landlord under this Lease, including, without limitation, any late charges
and interest due Landlord for Rent not paid when due, shall be sometimes
referred to collectively as “Rent”. Tenant shall pay all Rent, without deduction
or set-off, to Landlord or Managing Agent at a place specified by Landlord. Rent
not paid when due shall bear interest until paid, at the rate of 1.5% per month,
or at the maximum rate allowed by law, whichever is less, from the date when
due. Tenant shall also pay a processing charge of $50 with each late payment of
Rent. Landlord agrees to waive the processing and interest charge for late
payments of Rent twice during any twelve month period during the Lease Term,
provided any such late Rent payment is paid in full within 10 days of the date
when due. At the beginning of each calendar year Landlord shall issue invoices
for both Base Rent and Pro Rata Share of Excess Operating Costs.

     3.2 DEPOSIT; PREPAID RENT: Tenant shall not be required to pay any deposit;
provided it shall not default on any monetary obligation of the Lease. Landlord
reserves the right to require Tenant to pay a Security Deposit in the amount of
ONE (1) month’s rent, if Tenant defaults in any monetary obligation or a
material term of this Lease, any such Deposit shall be held as security for
performance of Tenant’s obligations under this Lease. In the event Tenant fully
complies with all the terms and conditions of this Lease, the Deposit shall be
refunded to Tenant without interest, unless otherwise required by law, upon
expiration of this Lease. Landlord may, but is not obligated to, apply a portion
of the Deposit to cure any default hereunder and Tenant shall pay on demand the
amount necessary to restore the Deposit in full within TEN (10) days after
notice by Landlord.

     3.3 OPERATING COSTS: Tenant shall pay Tenant’s Pro Rata Share of any Excess
Operating Costs as follows:

a. “Operating Costs” shall mean all reasonable and actual expenses relating to
the Leased Premises, the Building or the Project, including but not limited to:
real estate taxes and assessments; gross rents, sales, use, business,
corporation, franchise or other taxes (except income taxes); utilities not
separately chargeable to other tenants; insurance premiums and (to the extent
used) deductibles; maintenance, repairs and replacements; refurbishing and
repainting; cleaning, janitorial and other services; equipment, tools, materials
and supplies; air conditioning, heating and elevator service; property
management including typical market management fees; security; employees and
contractors; resurfacing and restriping of walks, drives and parking areas;
signs, directories and markers; landscaping; and snow and rubbish removal.
Operating Costs shall not include expenses for legal services, real estate
brokerage and leasing commissions, Landlord’s income taxes, income tax
accounting, interest, depreciation, general corporate overhead, or capital
improvements to the Building or Project except for capital improvements
installed for the purpose of reducing or controlling expenses, or required by
any governmental or other authority having or asserting jurisdiction over the
Building or Project. If any expense, though paid in one year, relates to more
than one calendar year, at option of Landlord, such expense may be
proportionately allocated among such related calendar years. In the event that
the Building is not fully leased during any calendar year, Landlord may make
appropriate adjustments to the Operating Costs, using reasonable projections, to
adjust such costs to an amount that would normally be expected to be incurred if
the Building were 95% leased, and such adjusted costs shall be used for purposes
of this paragraph 3.3. “Excess Operating Costs” shall mean any excess of
(i) Landlord’s Operating Costs for any calendar year following the Base Year
over (ii) the actual Operating Costs of the Base Year.

3



--------------------------------------------------------------------------------



 



b. Tenant shall pay, in equal monthly installments, Tenant’s Pro Rata Share of
any estimated Excess Operating Costs for each calendar year which falls (in
whole or in part) during the Lease Term (prorated for any partial calendar year
at the beginning or end of the Lease Term). Annually, or from time to time,
based on actual and projected Operating Cost data, Landlord may adjust its
estimate of Operating Costs upward or downward. Within 15 days after notice to
Tenant of a revised estimate of Operating Costs, Tenant shall remit to Landlord
a sum equal to any shortage of the amount which should have been paid to date
for the then current calendar year based on the revised estimate, and all
subsequent monthly estimated payments shall be based on the revised estimate.
Landlord shall cap controllable operating cost increases, constituting the
Excess Operating Costs, to FOUR percent (4%) per year. Non-controllable
Operating Expenses include taxes, insurance and utilities, as well as any other
expenses (“Other Non-controllable Expenses”) that increase by more than FOUR
percent (4%) by reason of any act of God, fire, natural disaster, accident, act
of government, shortages of material or supplies or any other cause reasonably
beyond the control of such party (“Force Majeure”), provided that Landlord gives
Tenant written notice of the Force Majeure promptly and, in any event, within
fifteen (15) days of discovery thereof. Should the Force Majeure subside and
cease to affect the relevant Other Non-Controllable Expenses, such expenses
shall be adjusted downward as appropriate and shall again be subject to the Cap.

c. As soon as possible, after the first day of each year Landlord shall compute
the actual Operating Costs for the prior calendar year, and shall give notice
thereof to Tenant. Within 30 days after receipt of such notice, Tenant shall pay
any deficiency between estimated and actual in Tenant’s Pro Rata Share of any
Excess Operating Costs for the prior calendar year (prorated for any partial
calendar year at the beginning or end of the Lease Term). In the event of
overpayment by Tenant, Landlord shall issue a check to Tenant within 30 days for
the amount of the overpayment. Tenant or its representatives shall have the
right, upon reasonable notice, to examine Landlord’s books and records with
respect to the Operating Costs at the management office during normal business
hours at any time within 60 days following the delivery by Landlord to Tenant of
the notice of actual Operating Costs. Tenant shall have an additional 10 days to
file any written exception to any of the Operating Costs.

     3.4 TAXES: In addition to Base Rent and other sums to be paid by Tenant
hereunder, Tenant shall reimburse Landlord, as additional Rent, on demand, any
taxes payable by Landlord (a) upon, measured by or reasonably attributable to
the cost or value of Tenant’s equipment, fixtures and other personal property
located in the Leased Premises or by the cost or value of any leasehold
improvements made to the Leased Premises by Tenant or Landlord, regardless of
whether title to such improvements are held by Tenant or Landlord; (b) upon or
measured by the monthly rental payable hereunder, including, without limitation,
any gross receipts tax or excise tax; (c) upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Leased Premises or any portion thereof; (d) upon
this Lease or any document to which Tenant is a party creating or transferring
an interest or an estate in the Leased Premises.

ARTICLE FOUR
Improvements

     4.1 CONSTRUCTION CONDITIONS: The improvements shall be constructed as
described in the work letter attached hereto as Schedule 6 (the “Improvements”).
The expenses to be incurred as between Landlord and Tenant for construction of
the Improvements are specified in Schedule 6. If any act, omission or change
requested or caused by Tenant increases the cost of work or materials or the
time required for completion of construction, Tenant shall reimburse Landlord
for such increase in cost at the time the increased cost is incurred and shall
reimburse Landlord for any loss in Rent at the time the Rent would have become
due. Landlord’s approval of Tenant’s plans for Improvements shall create no

4



--------------------------------------------------------------------------------



 



responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with laws, rules and regulations of
governmental agencies or authorities.

     4.2 COMMENCEMENT OF POSSESSION: If the Leased Premises are not
substantially completed by the scheduled Lease Commencement Date then the Lease
Commencement Date shall be extended to the date the Leased Premises are ready
for occupancy. Furthermore, if the Lease Commencement Date is any other than the
first day of a calendar month, then the term of the Lease shall be extended for
the remainder of that calendar month. If Landlord fails to cause the Leased
Premises to be ready for occupancy at the time of the Scheduled Lease
Commencement Date, Landlord and Landlord’s agents, officers, employees, or
contractors shall not be liable for any damage, loss, liability or expense
caused thereby, and this Lease shall not become void or voidable unless such
failure continues for more than 120 days, in which case Tenant may terminate
this Lease upon 20 days written notice to Landlord. Upon occupancy of the Leased
Premises, Tenant shall execute and deliver to Landlord a letter in the form
attached as Schedule 7, acknowledging the Lease Commencement Date and certifying
that the Improvements have been substantially completed and that Tenant has
examined and accepted the Leased Premises. If Tenant fails to deliver such
letter, Tenant shall conclusively be deemed to have made such acknowledgment and
certification by occupying the Leased Premises.

ARTICLE FIVE
Project Services

     5.1 PROJECT SERVICES: Landlord shall furnish:

a. Utility Services: The utility services listed on Schedule 3 (“Utility
Services”). Except in the event that Tenant elects to separately meter the
Premises and assumes any and all utility expenses as to the Premises, should
Tenant, in Landlord’s sole judgment, use additional, unusual or excessive
Utility Services, Landlord reserves the right to charge for such services as
determined either by a separate submeter, installed at Tenant’s expense, or by
methods specified by an engineer selected by Landlord.

b. Maintenance Services: Maintenance of all interior and exterior common areas
of the Building areas including lighting, landscaping, cleaning, painting,
maintenance and repair of the exterior of the Building and its structural
portions and roof, including all of the services listed on Schedule 4
(“Maintenance Services”).

c. Parking: Parking under the terms and conditions described in Schedule 5
(“Parking”).

     Utility Services, Maintenance Services and Parking described above shall be
collectively referred to as “Project Services”. The costs of Project Services
shall be a part of Operating Costs.

     5.2 INTERRUPTION OF SERVICES: Landlord does not warrant that any of the
Project Services will be free from interruption. Any Project Service may be
suspended by reason of accident or of necessary repairs, alterations or
improvements, or by strikes or lockouts, or by reason of operation of law, or
causes beyond the reasonable control of Landlord. Subject to possible rent
abatement as may be provided pursuant to the conditions described in paragraph
8.1, any such interruption or discontinuance of such Project Services shall
never be deemed a disturbance of Tenant’s use and possession of the Leased
Premises, or render Landlord liable to Tenant for damages by abatement of rent
or otherwise, or relieve Tenant from performance of Tenant’s obligations under
this Lease; provided, however, that should such interruption or discontinuance
of Project Services which materially impairs Tenant’s ability to conduct its
business continue for 4 consecutive business days, then beginning on the fifth
business day, Landlord shall abate Base Rent and Tenant’s Pro Rata Share of
Excess Operating Costs, for that portion of the Leased Premises rendered
untenable, from the fifth business day after said interruption or

5



--------------------------------------------------------------------------------



 



discontinuance until the Project Services are restored. Landlord shall use its
best efforts to cause the Project Services to be promptly restored. Tenant may
terminate this Lease if Project Services cannot be restored within 45 days.

ARTICLE SIX
Tenant’s Covenants

     6.1 USE OF LEASED PREMISES: Tenant agrees to:

a. Permitted Usage: Use the Leased Premises for the Permitted Purpose only and
for no other purpose.

b. Compliance with Laws: At Tenant’s expense, comply with the provisions of all
recorded covenants, conditions and restrictions and all building, zoning, fire
and other governmental laws, ordinances, regulations or rules now in force or
which may hereafter be in force relating to Tenant’s use and occupancy of the
Leased Premises, the Building, or the Project and all requirements of the
carriers of insurance covering the Project.

c. Nuisances or Waste: Not do or permit anything to be done in or about the
Leased Premises, or bring or keep anything in the Leased Premises that may
increase Landlord’s fire and extended coverage insurance premium, damage the
Building or the Project, constitute waste, constitute an immoral purpose, or be
a nuisance, public or private, or menace or other disturbance to tenants of
adjoining premises or anyone else.

d. Hazardous Substances: Landlord certifies that it has not stored nor located
any Hazardous Materials within the Building or the Leased Premises and Tenant
agrees to (i) comply with all Environmental Laws; (ii) not cause or permit any
Hazardous Materials to be treated, stored, disposed of, generated, or used in
the Leased Premises or the Project, provided, however, that Tenant may store,
use or dispose of products customarily found in offices and used in connection
with the operation and maintenance of property if Tenant complies with all
Environmental Laws and does not contaminate the Leased Premises, Project or
environment; (iii) promptly after receipt, deliver to Landlord any communication
concerning any past or present, actual or potential violation of Environmental
Laws, or liability of either party for Environmental Damages. Environmental Laws
mean all applicable present and future statutes, regulations, rules, ordinances,
codes, permits or orders of all governmental agencies, departments, commissions,
boards, bureaus, or instrumentalities of the United States, states and their
political subdivisions and all applicable judicial, administrative and
regulatory decrees and judgments relating to the protection of public health or
safety or of the environment. Hazardous Materials include substances (i) which
require remediation under any Environmental Laws; or (ii) which are or become
defined as a “hazardous waste”, “hazardous substance”, pollutant or contaminant
under any Environmental Laws; or (iii) which are toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic or mutagenic; or (iv) which
contain petroleum hydrocarbons, polychlorinated biphenyls, asbestos, asbestos
containing materials or urea formaldehyde.

e. Alterations and Improvements: Make no alterations or improvements to the
Leased Premises without the prior written approval of Landlord and Landlord’s
mortgagee, if required. Notwithstanding, Tenant may make non-structural
improvements/alterations up to a cost of $20,000.00, to the Leased Premises,
provided such alterations do not affect building systems or equipment, in any
way, provided Tenant provides written notice to Landlord and provided
construction is coordinated or approved through Landlord and affected by a
licensed contractor acceptable to Landlord. Any such alterations or improvements
by Tenant shall be done in a good and workmanlike manner, at Tenant’s expense,
by a licensed contractor approved by Landlord in conformity with plans and
specifications approved by Landlord. If requested by Landlord, Tenant will post
a bond or other security reasonably satisfactory to Landlord to protect Landlord
against

6



--------------------------------------------------------------------------------



 



liens arising from work performed for Tenant. Landlord’s approval of the plans
and specifications for Tenant’s alterations or improvements shall not be
unreasonably withheld and shall create no responsibility or liability on the
part of Landlord for their completeness, design sufficiency, or compliance with
all laws, rules and regulations of governmental agencies or authorities.

f. Liens: Keep the Leased Premises, the Building and the Project free from liens
arising out of any work performed, materials furnished or obligations incurred
by or for Tenant. If, at any time, a lien or encumbrance is filed against the
Leased Premises, the Building or the Project as a result of Tenant’s work,
materials or obligations, Tenant shall promptly discharge such lien or
encumbrance. If such lien or encumbrance has not been removed within 30 days
from the date it is filed, Tenant agrees to deposit with Landlord cash or a
bond, which shall be in a form and be issued by a company acceptable to Landlord
in its sole discretion, in an amount equal to 150% of the amount of the lien, to
be held by Landlord as security for the lien being discharged.

g. Rules and Regulations: Observe, perform and abide by all the rules and
regulations promulgated by Landlord from time to time. Schedule 2 sets forth
Landlord’s rules and regulations in effect on the date hereof.

h. Signage: Obtain the prior approval of the Landlord before placing any sign or
symbol in doors or windows or elsewhere in or about the Leased Premises, or upon
any other part of the Building, or Project including building directories. Any
signs or symbols which have been placed without Landlord’s approval may be
removed by Landlord. Upon expiration or termination of this Lease, all signs
installed by Tenant shall be removed and any damage resulting therefrom shall be
promptly repaired, or such removal and repair may be done by Landlord and the
cost charged to Tenant as Rent.

     6.2 INSURANCE: Tenant shall, at its own expense, procure and maintain
during the Lease Term: (i) fire and extended casualty insurance covering
Tenant’s trade fixtures, merchandise and other personal property located in the
Leased Premises, in an amount not less than 100% of their actual replacement
cost, and (ii) worker’s compensation insurance in at least the statutory
amounts, and (iii) commercial general liability insurance with respect to the
Leased Premises and Tenant’s activities in the Leased Premises and in the
Building and the Project, providing bodily injury and broad form property damage
coverage with a maximum $5,000 deductible, or such other amount approved by
Landlord in writing, and minimum coverage as follows:

a. $1,000,000 with respect to bodily injury or death to any one person;

b. $5,000,000 with respect to bodily injury or death arising out of any one
occurrence;

c. $1,000,000 with respect to property damage or other loss arising out of any
one occurrence.

     Nothing in this paragraph 6.2 shall prevent Tenant from obtaining insurance
of the kind and in the amounts provided for under this paragraph under a blanket
insurance policy covering other properties as well as the Leased Premises,
provided, however, that any such policy of blanket insurance (i) shall specify
the amounts of the total insurance allocated to the Leased Premises, which
amounts shall not be less than the amounts required by subparagraphs a. through
c. above, and (ii) such amounts so specified shall be sufficient to prevent any
one of the assureds from becoming a coinsurer within the terms of the applicable
policy, and (iii) shall, as to the Leased Premises, otherwise comply as to
endorsements and coverage with the provisions of this paragraph.

     Tenant’s insurance shall be with a company which has a rating equal to or
greater than Best’s Insurance Reports classification of A, Class X or its
equivalent, as such classification is determined as of the Lease Commencement
Date. Landlord and Landlord’s mortgagee, if any, shall be named as “additional
insureds” under Tenant’s insurance, and such Tenant’s insurance shall be primary
and non-contributing with Landlord’s insurance. Tenant’s insurance policies
shall contain endorsements requiring

7



--------------------------------------------------------------------------------



 



30 days notice to Landlord and Landlord’s mortgagee, if any, prior to any
cancellation, lapse or nonrenewal or any reduction in amount of coverage.

     Tenant shall deliver to Landlord as a condition precedent to its taking
occupancy of the Leased Premises certificates of insurance (with respect to the
liability policy) and evidence of insurance (ACCORD Number 27) or equivalent
(with respect to the property policy).

     6.3 REPAIRS: Tenant, at its sole expense, agrees to maintain the interior
of the Leased Premises in a neat, clean and sanitary condition. If Tenant fails
to maintain or keep the Leased Premises in good repair and such failure
continues for 15 days after written notice from Landlord or if such failure
results in a nuisance or health or safety risk, Landlord may perform any such
required maintenance and repairs and the cost thereof shall be payable by Tenant
as Rent within 10 days of receipt of an invoice from Landlord. Tenant shall also
pay to Landlord the costs of any repair to the Building or Project necessitated
by any act or neglect of Tenant.

     6.4 ASSIGNMENT AND SUBLETTING: Tenant shall not assign, mortgage, pledge,
or encumber this Lease, or permit all or any part of the Leased Premises to be
subleased without the prior written consent of Landlord, and Landlord’s
mortgagee if required pursuant to the loan documents, if any, which consent
shall not be unreasonably withheld or delayed. Landlord agrees that it shall
provide its response to such request within fifteen (15) days of receipt by
Landlord. Any transfer of this Lease by merger, consolidation, reorganization or
liquidation of Tenant, or by operation of law, or change in ownership of or
power to vote the majority of the outstanding voting stock of a corporate
Tenant, or by change in ownership of a controlling partnership interest in a
partnership Tenant, shall constitute an assignment for the purposes of this
paragraph. Notwithstanding the foregoing, Tenant shall have the right to assign
or sublease part or all of the Leased Premises without Landlord’s prior consent
to any of its subsidiaries, affiliates or any parent corporation of Tenant with
prior written notice to Landlord provided that (i) Tenant continues to be
primarily liable on its obligations as set forth herein; (ii) any such assignee
or sublessee shall assume and be bound by all covenants and obligations of
Tenant herewith; (iii) the proposed assignee or sublessee is, in Landlord’s good
faith judgment, compatible with other tenants in the Building and seeks to use
the Leased Premises only for the Permitted Purpose and for a use that is not
prohibited under the terms of a lease with another tenant in the Building; and
(iv) such use would not result in a material change in the number of personnel
working in, or members of the general public visiting, the Leased Premises.

     In addition to other reasonable bases, Tenant hereby agrees that Landlord
shall be deemed to be reasonable in withholding its consent, if: (a) such
proposed assignment or sublease is to any party who is then a tenant of the
Building or the Project if Landlord has comparable area; or (b) Tenant is in
default under any of the terms, covenants, conditions, provisions and agreements
of this Lease at the time of request for consent or on the effective date of
such subletting or assignment; or (c) the proposed subtenant or assignee is, in
Landlord’s good faith judgment, incompatible with other tenants in the Building,
or seeks to use any portion of the Leased Premises for a use not consistent with
other uses in the Building, or is financially incapable of assuming the
obligations of this Lease; or (d) the proposed assignee of sublessee or its
business is subject to compliance with additional requirements of the law
(including related regulation) commonly known as the “Americans with
Disabilities Act” beyond those requirements which are applicable to the Tenant,
unless the proposed assignee or sublessee shall: (i) first deliver plans and
specifications for complying with such additional requirements and obtain
Landlord’s consent thereto, and (ii) comply with all Landlord’s conditions for
or contained in such consent, including without limitation, requirements for
security to assure the lien-free completion of such improvements. Tenant shall
submit to Landlord the name of a proposed assignee or subtenant, the terms of
the proposed assignment or subletting, the nature of the proposed subtenant’s
business and such information as to the assignee’s or subtenant’s financial
responsibility and general reputation as Landlord may reasonably require.

     No subletting or assignment, even with the consent of Landlord, shall
relieve Tenant of its primary obligation to pay the Rent and to perform all of
the other obligations to be performed by Tenant hereunder. The acceptance of
Rent by Landlord from any other person or entity shall not be deemed to

8



--------------------------------------------------------------------------------



 



be waiver by Landlord of any provision of this Lease or to be a consent to any
assignment, subletting or other transfer. Consent to one assignment, subletting
or other transfer shall not be deemed to constitute consent to any subsequent
assignment, subletting or transfer.

     In the event that Tenant intends to sublease any portion of the Premises,
Landlord and Tenant shall coordinate efforts toward marketing of the space to be
made available. To the extent that any Sublessee, which shall be approved by
Landlord, enters into a Sublease extending beyond the then effective term of the
Lease, Tenant shall pay that portion of such costs that would correspond to the
balance of the Term and Landlord shall pay that portion corresponding to the
extended Term. In lieu of giving any consent to a sublet or an assignment of all
the Leased Premises, Landlord may, at Landlord’s option, elect to terminate this
Lease. In the case of a proposed subletting of a portion of the Leased Premises,
Landlord may, at Landlord’s option, elect to terminate the Lease with respect to
that portion of the Leased Premises being proposed for subletting. The effective
date of any such termination shall be 30 days after the proposed effective date
of any proposed assignment or subletting. If Landlord elects to terminate the
Lease, after either Landlord or Tenant have expended monies toward marketing
costs to sublet any such space, Landlord and Tenant shall share equally in
payment of such reasonable and customary marketing costs. The party to be
reimbursed shall submit an itemized list of expenses to the other party, which
shall remit payment to the other within thirty (30) days of receipt.

     Fifty Percent (50%) of any proceeds in excess of Base Rent and Tenant’s Pro
Rata Share of Excess Operating Costs which is received by Tenant for the balance
of the Term, pursuant to an assignment or subletting consented to by Landlord,
less reasonable brokerage commissions actually paid by Tenant, and less other
costs incurred by Tenant and paid to unaffiliated third parties in connection
with making the space available for lease, shall be remitted to Landlord as
extra Rent within 10 days of receipt by Tenant. For purposes of this paragraph,
all money or value in whatever form received by Tenant from or on account of any
party as consideration for an assignment or subletting shall be deemed to be
proceeds received by Tenant pursuant to an assignment or subletting.

     6.5 ESTOPPEL CERTIFICATE: From time to time and within 10 business days
after request by Landlord, Tenant shall execute and deliver a certificate to any
proposed lender or purchaser, or to Landlord, together with a true and correct
copy of this Lease, certifying with any appropriate exceptions, (i) that this
Lease is in full force and effect without modification or amendment, (ii) the
amount of Rent payable by Tenant and the amount, if any, of Prepaid Rent and
Deposit paid by Tenant to Landlord, (iii) the nature and kind of concessions,
rental or otherwise, if any, which Tenant has received or is entitled to
receive, (iv) that Tenant has not assigned its rights under this Lease or sublet
any portion of the Leased Premises, (v) that Landlord has performed all of its
obligations due to be performed under this Lease and that there are no defenses,
counterclaims, deductions or offsets outstanding or other excuses for Tenant’s
performance under this Lease, (vi) that such proposed lender or purchaser may
rely on the information contained in the certificate, and (vii) any other fact
reasonably requested by Landlord or such proposed lender or purchaser.

ARTICLE SEVEN
Landlord’s Reserved Rights

     7.1 ADDITIONAL RIGHTS RESERVED TO LANDLORD: Without notice and without
liability to Tenant or without effecting an eviction or disturbance of Tenant’s
use or possession, Landlord shall have the right to (i) grant utility easements
or other easements in, or replat, subdivide or make other changes in the legal
status of the land underlying the Building or the Project as Landlord shall deem
appropriate in its sole discretion, provided such changes do not substantially
interfere with Tenant’s use of the Leased Premises for the Permitted Purpose;
(ii) enter the Leased Premises at reasonable times with twenty-four (24) hours
prior notice to Tenant and at any time in the event of an emergency to inspect,
alter or repair the Leased Premises or the Building and to perform any acts
related to the safety, protection, reletting, sale or improvement of the Leased
Premises or the

9



--------------------------------------------------------------------------------



 



Building; (iii) change the name or street address of the Building or the
Project; (iv) install and maintain signs on and in the Building and the Project;
and (v) make such rules and regulations as, in the sole judgment of Landlord,
may be needed from time to time for the safety of the tenants, the care and
cleanliness of the Leased Premises, the Building and the Project and the
preservation of good order therein.

ARTICLE EIGHT
Casualty and Untenability

     8.1 CASUALTY AND UNTENANTABILITY: If the Building is made substantially
untenable or if Tenant’s use and occupancy of the Leased Premises are
substantially interfered with due to damage to the common areas of the Building
or if the Leased Premises are made wholly or partially untenable by fire or
other casualty, Landlord may, by notice to within 45 days after the damage,
terminate this Lease. Such termination shall become effective as of the date of
such casualty.

     If the Leased Premises are made partially or wholly untenable by fire or
other casualty and this Lease is not terminated as provided above, Landlord
shall restore the Leased Premises to the condition they were in on the Lease
Commencement Date, not including any personal property of Tenant or alterations
performed by Tenant.

     If the Landlord does not terminate this Lease as provided above, and
Landlord fails within 120 days from the date of such casualty to restore the
damaged common areas thereby eliminating substantial interference with Tenant’s
use and occupancy of the Leased Premises, or fails to restore the Leased
Premises to the condition they were in on the Lease Commencement Date, not
including any personal property or alterations performed by Tenant, Tenant may
terminate this Lease as of the end of such 120 day period.

     In the event of termination of this Lease pursuant to this paragraph, Rent
shall be prorated on a per diem basis and paid to the date of the casualty,
unless the Leased Premises shall be tenantable, in which case Rent shall be
payable to the date of the lease termination. If the Leased Premises are
untenable and this Lease is not terminated, Rent shall abate on a per diem basis
from the date of the casualty until the Leased Premises are ready for occupancy
by Tenant. If part of the Leased Premises are untenable, Rent shall be prorated
on a per diem basis and apportioned in accordance with the part of the Leased
Premises which is usable by Tenant until the damaged part is ready for Tenant’s
occupancy. Notwithstanding the foregoing, if any damage was proximately caused
by an act or omission of Tenant, its employees, agents, contractors, licensees
or invitees, then, in such event, Tenant agrees that Rent shall not abate or be
diminished during the term of this Lease.

ARTICLE NINE
Condemnation

     9.1 CONDEMNATION: If all or any part of the Leased Premises shall be taken
under power of eminent domain or sold under imminent threat to any public
authority or private entity having such power, this Lease shall terminate as to
the part of the Leased Premises so taken or sold, effective as of the date
possession is required to be delivered to such authority. In such event, Base
Rent shall abate in the ratio that the portion of Tenant’s Square Footage taken
or sold bears to Tenant’s Square Footage. If a partial taking or sale of the
Leased Premises, the Building or the Project (i) substantially reduces Tenant’s
Square Footage resulting in a substantial inability of Tenant to use the Leased
Premises for the Permitted Purpose, or (ii) renders the Building or the Project
not commercially viable to Landlord in Landlord’s sole opinion, either Tenant in
the case of (i), or Landlord in the case of (ii), may terminate this Lease by
notice to the other party within 30 days after the terminating party receives
written notice of the portion to be taken or sold. Such termination shall be
effective 180 days after notice thereof, or when the portion is taken or sold,

10



--------------------------------------------------------------------------------



 



whichever is sooner. All condemnation awards and similar payments shall be paid
and belong to Landlord, except any amounts awarded or paid specifically to
Tenant for removal and reinstallation of Tenant’s trade fixtures, personal
property or Tenant’s moving costs. To the extent permitted by law, Tenant shall,
however, be entitled to seek business damages from any condemning authority.

ARTICLE TEN
Waiver and Indemnity

     10.1 WAIVER AND INDEMNITY: Except for those claims arising from Landlord’s
breach of this Lease, negligence or willful misconduct, Tenant, to the extent
permitted by law, waives all claims it may have against Landlord, and against
Landlord’s agents and employees for any damages sustained by Tenant or by any
occupant of the Leased Premises, or by any other person, resulting from any
cause arising at any time. Tenant agrees to hold Landlord harmless and
indemnified against claims and liability for injuries to all persons and for
damage to or loss of property occurring in or about the Leased Premises or the
Building, due to Tenant’s breach of this Lease or any act of negligence or
default under this Lease by Tenant, its contractors, agents, employees,
licensees and invitees. Tenant agrees to indemnify, defend, reimburse and hold
Landlord harmless against any Environmental Damages incurred by Landlord arising
from Tenant’s breach of paragraph 6.1(d) of this Lease. Environmental Damages
means all claims, judgments, losses, penalties, fines, liabilities,
encumbrances, liens, costs and reasonable expenses of investigation, defense or
good faith settlement resulting from violations of Environmental Laws, and
including, without limitation: (i) damages for personal injury and injury to
property or natural resources; (ii) reasonable fees and disbursement of
attorneys, consultants, contractors, experts and laboratories; and (iii) costs
of any cleanup, remediation, removal, response, abatement, containment, closure,
restoration or monitoring work required by any Environmental Law and other costs
reasonably necessary to restore full economic use of the Leased Premises or
Project.

     10.2 WAIVER OF SUBROGATION: Tenant and Landlord release each other and
waive any right of recovery against each other for loss or damage to the waiving
party or its respective property, which occurs in or about the Leased Premises
or Building, whether due to the negligence of either party, their agents,
employees, officers, contractors, licensees, invitees or otherwise, to the
extent that such loss or damage is insurable against under the terms of standard
fire and extended coverage insurance policies. Tenant and Landlord agree that
all policies of insurance obtained by either of them in connection with the
Leased Premises shall contain appropriate waiver of subrogation clauses.

     10.3 LIMITATION OF LANDLORD’S LIABILITY: The obligations of Landlord under
this Lease do not constitute personal obligations of the individual partners,
shareholders, directors, officers, employees or agents of Landlord, and Tenant
shall look solely to Landlord’s interest in the Building and land and to no
other assets of Landlord for satisfaction of any liability in respect of this
Lease. Tenant will not seek recourse against the individual partners,
shareholders, directors, officers, employees or agents of Landlord or any of
their personal assets for such satisfaction. Notwithstanding any other
provisions contained herein, Landlord shall not be liable to Tenant, its
contractors, agents or employees for any consequential damages or damages for
loss of profits.

ARTICLE ELEVEN
Tenant’s Default and Landlord’s Remedies

     11.1 TENANT’S DEFAULT: It shall be an “Event of Default” if Tenant shall
(i) fail to pay any monthly installment of Base Rent or Tenant’s Pro Rata Share
of Excess Operating Costs, or any other sum payable hereunder within 10 days
after such payment is due and payable as evidenced by this Lease and invoices
provided by Landlord for each month of the Lease Year in January for the
following twelve month period; (ii) violate

11



--------------------------------------------------------------------------------



 



or fail to perform any conditions, covenants, or agreements herein made by
Tenant respecting Tenant’s insurance requirements as specified in paragraph 6.2,
and such violation or failure shall continue for 5 business days after written
notice thereof to Tenant by Landlord; (iii) violate or fail to perform any of
the other conditions, covenants or agreements herein made by Tenant, and such
violation or failure shall continue for 15 days after written notice thereof to
Tenant by Landlord; provided, however, if such default is of a nature that it
cannot reasonably be cured within 15 days, it shall not be an Event of Default
if Tenant commences to cure within such 15 day period and diligently prosecutes
such cure to completion within the time reasonably required for such cure, not
to exceed 60 days; (iv) make a general assignment for the benefit of its
creditors or file a petition for bankruptcy or other reorganization,
liquidation, dissolution or similar relief; (v) have a proceeding filed against
Tenant seeking any relief mentioned in (iv) above; (vi) have a trustee, receiver
or liquidator appointed for Tenant or a substantial part of its property;
(vii) abandon or vacate the Leased Premises and any portion of Rent is
delinquent; (viii) default under any other lease, if any, within the Building or
the Project; or (ix) if Tenant is a partnership, if any partner of the
partnership is involved in any of the acts or events described in subparagraphs
(i) through (viii) above.

     11.2 REMEDIES OF LANDLORD: If an Event of Default occurs and such default
has not been cured by Tenant within any applicable cure period, Landlord, may,
at its option, within 10 days after written notice to Tenant, reenter the Leased
Premises, remove all persons therefrom, take possession of the Leased Premises,
and remove all of Tenant’s personal property at Tenant’s risk and expense and,
either (i) terminate this Lease and Tenant’s right of possession of the Leased
Premises or (ii) maintain this Lease in full force and effect and endeavor to
relet all or part of the Leased Premises. In the event Landlord elects to
maintain this Lease, Landlord shall have the right to relet the Leased Premises
for such rent and upon such terms as Landlord deems reasonable and necessary,
and Tenant shall be liable for all damages sustained by Landlord, including but
not limited to, any deficiency in Rent for the period of time which would have
remained in the Lease Term in the absence of any termination, leasing fees,
attorneys’ fees, other marketing and collection costs, the cash value of any
concessions granted to Tenant and all expenses of placing the Leased Premises in
first class rentable condition. Landlord retains the right to terminate this
Lease, at any time, notwithstanding that Landlord fails to terminate this Lease
initially. If Landlord is unable after diligent efforts to relet the Leased
Premises within 60 days after termination of this Lease, Landlord may elect at
any time thereafter to have Tenant immediately pay, as liquidated damages and
not as a penalty, all Rent then due and the present value (discounted at 10%) of
all Rent which would have become due (based on Base Rent and Tenant’s Pro Rata
Share of Excess Operating Costs payable at the time of such election and the
cash value of any concessions granted to Tenant) for the period of time which
would have remained in the Lease Term in the absence of any termination.

     The remedies granted to Landlord herein shall be cumulative and shall not
exclude any other remedy allowed by law, and shall not prevent the enforcement
of any claim Landlord may have against Tenant for anticipatory breach of the
unexpired term of this Lease, including without limitation, a claim for
attorney’s fees incurred by Landlord.

ARTICLE TWELVE
Termination/Renewal

     12.1 SURRENDER OF LEASED PREMISES: On expiration of this Lease, if no Event
of Default exists, Tenant shall surrender the Leased Premises in the same
condition as when the Lease Term commenced, ordinary wear and tear or damage
from casualty excepted. Except for furnishings, trade fixtures and other
personal property installed at Tenant’s expense, all alterations, additions or
improvements, whether temporary or permanent in character, made in or upon the
Leased Premises, either by Landlord or Tenant, shall be Landlord’s property and
at the expiration or earlier termination of the Lease Term shall remain on the
Leased Premises without compensation to Tenant, except if requested by Landlord,
Tenant, at its expense and without delay, shall remove any alterations,
additions or improvements made to the Leased Premises by Tenant designated by
Landlord to be

12



--------------------------------------------------------------------------------



 



removed, and repair any damage to the Leased Premises or the Building caused by
such removal. If Tenant fails to repair the Leased Premises, Landlord may
complete such repairs and Tenant shall reimburse Landlord for such repair and
restoration. Landlord shall have the option to require Tenant to remove all its
property. If Tenant fails to remove such property as required under this Lease,
Landlord may dispose of such property in its sole discretion without any
liability to Tenant, and further may charge the cost of any such disposition to
Tenant.

     Notwithstanding anything herein to the contrary, upon expiration of the
Lease, Tenant shall remove any and all of Tenant’s cabling (including, but not
limited to, all wiring and cabling for telephones and computer systems) from the
Leased Premises, distribution boards, chases, conduit, junction boxes or
anywhere in the Building, and shall repair any damage to the Leased Premises or
the Building caused by such removal. If Tenant fails to remove all such cabling
and wiring or to repair any damage caused by such removal, Landlord may do so
and Tenant shall reimburse Landlord all costs for any such removal, repair or
restoration.

     12.2 HOLD OVER TENANCY: If Tenant shall hold over after the Lease
Expiration Date, Tenant may be deemed, at Landlord’s option, to occupy the
Leased Premises as a tenant from month to month, which tenancy may be terminated
by one month’s written notice. During such tenancy, Tenant agrees to pay to
Landlord, monthly in advance, an amount equal to One Hundred Fifty Percent
(150%) in first month and Two Hundred Percent (200%) for any holdover thereafter
of all Rent which would become due (based on Base Rent and Tenant’s Pro Rata
Share of Excess Operating Costs payable for the last month of the Lease Term,
together with all other amounts payable by Tenant to Landlord under this Lease),
and to be bound by all of the terms, covenants and conditions herein specified.
If Landlord relets the Leased Premises or any portion thereof to a new tenant
and the term of such new lease commences during the period for which Tenant
holds over, Landlord shall also be entitled to recover from Tenant all costs and
expenses, attorneys fees, damages or loss of profits incurred by Landlord as a
result of Tenant’s failure to deliver possession of the Leased Premises to
Landlord when required under this Lease.

     12.3 DOWNSIZING OPTION: Tenant shall have a one-time option to terminate a
portion of the Premises only in the event that Tenant intends to expand its
office facilities to a premises in excess of the available space in Summit Park
I, and Tenant is moving into a building in which it will occupy no less than
130,000 Rentable Square Feet (“RSF”). By written notice to Landlord, Tenant may
elect to vacate up to 47,067 RSF of contiguous space, the location of which
Landlord and Tenant shall mutually agree upon in writing. This option only
remains open for partial termination of the respective portion of the Premises
between the end of the THIRTY-SIXTH (36th) month and FORTY-FIFTH (45th) month of
the Lease Term, and Tenant shall provide no less than TWELVE (12) months prior
written notice to Landlord.

In the event that Tenant elects to vacate a portion of the Premises, Tenant
shall pay to Landlord an early termination fee of ONE HUNDRED THOUSAND and
NO/100 dollars ($100,000.00).

     In the event that Tenant exercises this Downsizing Option, Tenant agrees to
give Landlord an opportunity to submit a proposal to provide Tenant’s new
occupancy need in another building owned or managed by Landlord, or to be
constructed by Landlord.

     12.4 RENEWAL OPTION: Tenant shall have one option to renew (“Option to
Renew”) this Lease for five (5) years (the “Renewal Period”). If Tenant desires
to exercise its Option to Renew, Tenant shall give Landlord written notice
(“Renewal Notice”) thereof on or before May 31, 2009. During the thirty (30) day
period following Landlord’s receipt of the Renewal Notice, Landlord and Tenant
shall use reasonable efforts to negotiate a mutually agreeable Market Base Rent,
as defined in 1.1, for the Renewal Period. The Market Base Rent shall be
negotiated in light of then current terms for renewing tenants for comparable
space, including market rents, term of renewal, and operating expense
pass-throughs. Within fifteen (15) business days of agreement by the parties on
the Market Base Rent and other terms of the renewal, Landlord shall deliver to
Tenant an amendment to this Lease extending this Lease on such terms. If the
terms are acceptable

13



--------------------------------------------------------------------------------



 



to Tenant, then Tenant shall execute and deliver the amendment to Landlord
within ten (10) business days following receipt of such amendment. The foregoing
option and rights are subject to there having been no Event of Default under
this Lease that is not cured within the applicable cure period, are personal to
the original Tenant executing the Lease, may not be assigned, and shall be
available to and exercisable by the Tenant only when the original Tenant or its
permitted assignee, is in actual possession and physical occupancy of the entire
Leased Premises. Time is of the essence in the exercise of Tenant’s Option to
Renew. Should Tenant fail to exercise such option, execute and deliver any
required documents, or perform any of its required obligations under this
section, or should the parties be unable to agree on Market Base Rent for the
Renewal Period, within the time periods set forth above, then this Option to
Renew and any other rights of Tenant under the Lease in the nature of options,
shall be null and void, and the Lease shall terminate at the end of the Lease
Term.

ARTICLE THIRTEEN
Miscellaneous

     13.1 QUIET ENJOYMENT: If and so long as Tenant pays all Rent and keeps and
performs each and every term, covenant and condition herein contained on the
part of Tenant to be kept and performed, Tenant shall quietly enjoy the Leased
Premises without hindrance by Landlord.

     13.2 ACCORD AND SATISFACTION: No receipt and retention by Landlord of any
payment tendered by Tenant in connection with this Lease shall constitute an
accord and satisfaction, or a compromise or other settlement, notwithstanding
any accompanying statement, instruction or other assertion to the contrary
unless Landlord expressly agrees to an accord and satisfaction, or a compromise
or other settlement, in a separate writing duly executed by Landlord. Landlord
will be entitled to treat any such payments as being received on account of any
item or items of Rent, interest, expense or damage due in connection herewith,
in such amounts and in such order as Landlord may determine at its sole option.

     13.3 SEVERABILITY: The parties intend this Lease to be legally valid and
enforceable in accordance with all of its terms to the fullest extent permitted
by law. If any term hereof shall be invalid or unenforceable, the parties agree
that such term shall be stricken from this Lease to the extent unenforceable,
the same as if it never had been contained herein. Such invalidity or
unenforceability shall not extend to any other term of this Lease, and the
remaining terms hereof shall continue in effect to the fullest extent permitted
by law, the same as if such stricken term never had been contained herein.

     13.4 SUBORDINATION AND ATTORNMENT: Tenant acknowledges that this Lease is
subject and subordinate to all leases in which Landlord is lessee and to any
mortgage or deed of trust now in force against the Building and to all advances
made or hereafter to be made thereunder, or any amendments or modifications
thereof, and shall be subordinate to any future leases in which Landlord is
lessee and to any future mortgage or deed of trust hereafter in force against
the Building and to all advances made or hereafter to be made thereunder (all
such existing and future leases, mortgages and deeds of trust referred to
collectively as “Superior Instruments”). Tenant also agrees that if the holder
of any Superior Instrument elects to have this Lease superior to its Superior
Instrument and gives notice of its election to Tenant, then this Lease shall be
superior to the lien of any such lease, mortgage or deed of trust and all
renewals, replacements and extensions thereof, whether this Lease is dated
before or after such lease, mortgage or deed of trust. If requested in writing
by Landlord or any first mortgagee or ground lessor of Landlord, Tenant agrees
to execute a subordination agreement required to further effect the provisions
of this paragraph.

     In the event of any transfer in lieu of foreclosure or termination of a
lease in which Landlord is lessee or the foreclosure of any Superior Instrument,
or sale of the Property pursuant to any Superior

14



--------------------------------------------------------------------------------



 



Instrument, Tenant shall attorn to such purchaser, transferee or lessor and
recognize such party as landlord under this Lease, provided such party acquires
and accepts the Leased Premises subject to this Lease. The agreement of Tenant
to attorn contained in the immediately preceding sentence shall survive any such
foreclosure sale or transfer.

     13.5 ATTORNEY’S FEES: If the services of an attorney are required by any
party to secure the performance under this Lease or otherwise upon the breach or
default of the other party to the Lease, or if any judicial remedy is necessary
to enforce or interpret any provision of the Lease, the prevailing party shall
be entitled to reasonable attorney’s fees, costs and other expenses, in addition
to any other relief to which such prevailing party may be entitled.

     13.6 APPLICABLE LAW: This Lease shall be construed according to the laws of
the state in which the Leased Premises are located. Venue shall be proper in
Orange County, Florida.

     13.7 BINDING EFFECT; GENDER: This Lease shall be binding upon and inure to
the benefit of the parties and their successors and assigns. It is understood
and agreed that the terms “Landlord” and “Tenant” and verbs and pronouns in the
singular number are uniformly used throughout this Lease regardless of gender,
number or fact of incorporation of the parties hereto.

     13.8 TIME: Time is of the essence of this Lease.

     13.9 ENTIRE AGREEMENT: This Lease and the schedules and addenda attached
set forth all the covenants, promises, agreements, representations, conditions,
statements and understandings between Landlord and Tenant concerning the Leased
Premises and the Building and the Project, and there are no representations,
either oral or written between them other than those in this Lease. This Lease
shall not be amended or modified except in writing signed by both parties.
Failure to exercise any right in one or more instances shall not be construed as
a waiver of the right to strict performance or as an amendment to this Lease.

     13.10 NOTICES: Any notice or demand provided for or given pursuant to this
Lease shall be in writing and served on the parties at the addresses listed in
paragraph 1.1(n) and paragraph 1.1(o). Any notice shall be either (i) personally
delivered to the addressee set forth above, in which case it shall be deemed
delivered on the date of delivery to said addressee; or (ii) sent by registered
or certified mail/return receipt requested, in which case it shall be deemed
delivered 3 business days after being deposited in the U.S. Mail; (iii) sent by
a nationally recognized overnight courier, in which case it shall be deemed
delivered 1 business day after deposit with such courier; or (iv) sent by
telecommunication (“Fax”) during normal business hours in which case it shall be
deemed delivered on the day sent, provided an original is received by the
addressee after being sent by a nationally recognized overnight courier within 1
business day of the Fax. The addresses and Fax numbers listed in paragraphs
1.1(n) and 1.1(o) may be changed by written notice to the other parties,
provided, however, that no notice of a change of address or Fax number shall be
effective until the date of delivery of such notice. Copies of notices are for
informational purposes only and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice.

     13.11 HEADINGS: The headings on this Lease are included for convenience
only and shall not be taken into consideration in any construction or
interpretation of this Lease or any of its provisions.

     13.12 STANDBY POWER/UPS: Landlord shall make available to Tenant, at no
cost to Tenant, the two (2) emergency generators and two (2) UPS systems that
are currently in place in the Building. Tenant, at Tenant’s sole cost and
expense, shall be responsible for keeping the energy generators and

15



--------------------------------------------------------------------------------



 



UPS systems in good working order, including, but not limited to, testing and
maintenance. Landlord shall deliver the generators and UPS systems in good
working order to Tenant including all service agreements and warranties (to the
extent they are available), as of the Lease Commencement Date. Prior to
occupancy by Tenant, Landlord will provide Tenant with an engineering report
concluding that the systems are in good working order.

     13.13 EXCLUSIVE USE: Throughout Tenant’s lease term, Landlord agrees not to
lease space to any other video game production companies within the Building.

     13.14 LOBBY/COURTYARD USE: Tenant shall, upon Landlord’s prior written
authority, have the right to use the Building lobby for display purposes
including plasma screens and kiosks, provided such use and display is deemed by
Landlord to be in good taste, at Landlord’s discretion, and such use or displays
do not interfere with any other tenant’s rights and does not constitute a
nuisance. As long as Tenant occupies the entire FIRST (1st) Floor, Tenant will
have the exclusive use of (at no additional cost) the courtyard area on the east
side of the Building and may make improvements to suit its needs subject to
Landlord’s reasonable approval. Tenant shall install and maintain any such items
at Tenant’s sole cost and expense, and Tenant shall, at Tenant’s sole cost and
expense, remove any such items and restore the Building lobby to its original
condition.

     13.15 SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT: Landlord shall use
reasonable efforts to obtain from its lender a subordination, non-disturbance
and attornment agreement for the benefit of Tenant, in a form acceptable to the
lender.

     13.16 BROKERAGE COMMISSIONS: Tenant and Landlord each represents to the
other that no broker or agent was instrumental in procuring or negotiating or
consummating this Lease other than Broker of Record whose compensation shall be
paid by Landlord, and Cooperating Broker, if any, whose compensation shall be
paid by Broker of Record, and Tenant and Landlord each agree to defend,
indemnify and hold harmless the other party against any loss, cost, expense or
liability for any compensation, commission, fee or charge, including reasonable
attorney’s fees, resulting from any claim of any other broker, agent or finder
claiming under or through the indemnifying party in connection with this Lease
or its negotiation.

     13.17 BASE RENT ADJUSTMENT: Base Rent shall be adjusted on the following
dates:

                      Monthly   Total Base Rent Period

--------------------------------------------------------------------------------

  Base Rent

--------------------------------------------------------------------------------

  For Period

--------------------------------------------------------------------------------

Months 1-6.5
  $ free —     $ free —  
Months 6.5-12
  $ 195,335.00     $ 1,074,342.50  
Months 13-24
  $ 214,868.50     $ 2,578,422.00  
Months 25-36
  $ 220,240.21     $ 2,642,882.55  
Months 37-48
  $ 225,709.59     $ 2,708,515.11  
Months 49-60
  $ 231,374.31     $ 2,776,491.69  
Months 61-66
  $ 237,136.70     $ 1,422,820.14  

     13.18 RADON GAS: Landlord has advised Tenant that radon is a naturally
occurring radioactive gas that, when it has accumulated in a building in
sufficient quantities, may present health risks to persons who are exposed to it
over time.

16



--------------------------------------------------------------------------------



 



Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding radon and radon testing
may be obtained from the county public health unit.

     13.19 SIGNAGE: Landlord will allow Tenant, at Tenant’s expense, to display
its company name on the Building facia and the Building’s illuminated monument
sign at the entrance of Summit Park. Specifications for any such signage must be
approved by Landlord in writing prior to Tenant’s seeking applicable permits
from governmental authorities and installation. Landlord reserves the right in
its sole discretion, to specify details of such signage. In the event that
Tenant elects to exercise its Downsizing Option, Landlord shall have the right
to require Tenant, at Tenant’s sole cost, to remove its sign from the Building
facia and restore the Building facia to its original condition, original wear
and tear excepted. Tenant, at Tenant’s sole cost and expense, shall be required
to remove all Building signage and restore the Building facia to its original
condition, original wear and tear excepted, upon expiration of the lease.

     All signage will conform to applicable governing authority requirements and
Tenant shall obtain any permits or authorizations necessary.

     Landlord shall arrange for Tenant’s suite identification sign(s) and lobby
directory strip(s) at Tenant’s expense. Tenant may incorporate its logo
graphics, without color, on the suite identification sign(s).

     13.20 RIGHT OF FIRST REFUSAL: Subject to the rights of Charles Schwab as to
Summit Park II, Tenant shall have a one-time Right of First Refusal (“ROFR”) on
any tenable space that becomes available in the Project. Should Landlord have a
bona fide third party offer on this ROFR space, Landlord shall provide Tenant
written notice of the terms and conditions of such offer and Tenant shall have
FIVE (5) business days within which to accept or decline the ROFR space upon the
same terms and conditions as that offered by the bona fide third party. With
respect to Suite 300, Summit Park I, this ROFR shall only apply if there remains
no less than four years on the Term of this Lease. Should Tenant elect to take
the Suite 300 summit Park I space pursuant to this ROFR, the terms shall be
pro-rated such that the term for the ROFR Suite 300 space shall be co-terminous
with that of this Lease. Should Tenant not exercise its Right of First Refusal
Option, Landlord shall be free to lease the space to a third party.

     13.21 RELOCATING SUITE 300 TENANT: After Tenant’s request to Landlord in
writing that it intends to take additional space in the Building (Suite 300), if
ultimately made available, Landlord shall exercise its commercially reasonable
efforts to relocate the current tenant of Suite 300 within the Project. Terms of
any such relocation shall be coordinated and agreed upon by the affected
parties. Any cost associated with relocating the tenant from Suite 300 shall be
borne by Tenant unless otherwise agreed upon between Landlord and Tenant.

     13.22 GUARANTY: Landlord has required Tenant to obtain for Landlord’s
benefit an unconditional guaranty of Tenant’s performance of its obligations
pursuant to the Lease, by Tenant’s parent company, Electronic Arts, Inc. The
Guaranty shall be in the Form attached hereto as Schedule 8.

— SIGNATURES ON NEXT PAGE —

17



--------------------------------------------------------------------------------



 



     SUBMISSION OF THIS INSTRUMENT FOR EXAMINATION OR SIGNATURE BY TENANT DOES
NOT CONSTITUTE A RESERVATION OF OR OPTION FOR LEASE, AND IT IS NOT EFFECTIVE AS
A LEASE OR OTHERWISE UNTIL EXECUTION AND DELIVERY BY BOTH LANDLORD AND TENANT.

     This Lease is executed as of the date first written above.

       

  LANDLORD:  
 
     

  ASP WT, L.L.C.
 
     
Witnesses:
     
/s/ Carol J. McAdams
   

--------------------------------------------------------------------------------

By: /s/ Scott R. Fitzgerald
Print Name:
   Carol J. McAdams  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

        Print Name: Scott R. Fitzgerald
 
   

--------------------------------------------------------------------------------

/s/ Mary Mason

--------------------------------------------------------------------------------

Title: Vice President
Print Name:
   Mary Mason  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

  Date: June 15, 2004      

--------------------------------------------------------------------------------

 
     

  TENANT:  
 
     

  TIBURON ENTERTAINMENT,INC.
 
     
Witnesses:
     
/s/ Gay A. Jacobs
   

--------------------------------------------------------------------------------

By: /s/ Bryan Neider
Print Name:
   Gay A. Jacobs  

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

        Print Name: Bryan Neider
 
   

--------------------------------------------------------------------------------

/s/ Tomi Watanabe

--------------------------------------------------------------------------------

Title: CFO, Worldwide Studios
Print Name:
   Tomi Watanabe  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

  Date: June 14, 2004      

--------------------------------------------------------------------------------

Where Tenant is a corporation, this Lease shall be signed by a President or Vice
President and Secretary or Assistant Secretary of Tenant. Any other signatories
shall require a certified corporate resolution.

18



--------------------------------------------------------------------------------



 



SCHEDULE 1

DESCRIPTION OF LEASED PREMISES

First Floor (excluding commons areas)
Second Floor
Third Floor (excluding Suite 300, existing of 11,039 RSF)
Fourth Floor
Fifth Floor
Sixth Floor

19



--------------------------------------------------------------------------------



 



SCHEDULE 2

RULES AND REGULATIONS

1. The sidewalks, entrances, halls, corridors, elevators and stairways of the
Building and Project shall not be obstructed or used as a waiting or lounging
place by tenants, and their agents, servants, employees, invitees, licensees and
visitors. All entrance doors leading from any Leased Premises to the hallways
are to be kept closed at all times.

2. Landlord reserves the right to refuse admittance to the Building after
reasonable business hours, as established from time to time, to any person not
producing both a key to the Leased Premises and/or a pass issued by Landlord. In
case of invasion, riot, public excitement or other commotion, Landlord also
reserves the right to prevent access to the Building during the continuance of
same. Landlord shall in no case be liable for damages for the admission or
exclusion of any person to or from the Building.

3. Landlord will furnish each tenant with two keys to each door lock on the
Leased Premises, and Landlord may make a reasonable charge for any additional
keys and access cards requested by any tenant. No tenant shall have any keys
made for the Leased Premises; nor shall any tenant alter any lock, or install
new or additional locks or bolts, on any door without the prior written approval
of Landlord. If Landlord approves any lock alteration or addition, the tenant
making such alteration shall supply Landlord with a key for any such lock or
bolt. Each tenant, upon the expiration or termination of its tenancy, shall
deliver to Landlord all keys and access cards in any such tenant’s possession
for all locks and bolts in the Building.

4. No tenant shall cause any unnecessary labor by reason of such tenant’s
carelessness or indifference in the preservation of good order and cleanliness
of the Leased Premises. Tenants will see that (i) the windows are closed, (ii)
the doors securely locked, and (iii) all water faucets and other utilities are
shut off (so as to prevent waste or damage) each day before leaving the Leased
Premises. In the event tenant must dispose of crates, boxes, etc. which will not
fit into office waste paper baskets, Tenant is to clearly mark those items that
are to be disposed of and leave such items next to the trash cans for disposal.

5. Landlord reserves the right to prescribe the date, time, method and
conditions that any personal property, equipment, trade fixtures, merchandise
and other similar items shall be delivered to or removed from the Building. No
iron safe or other heavy or bulky object shall be delivered to or removed from
the Building, except by experienced safe men, movers or riggers approved in
writing by Landlord. All damage done to the Building by the delivery or removal
of such items, or by reason of their presence in the Building, shall be paid to
Landlord, immediately upon demand, by the tenant by, through, or under whom such
damage was done. There shall not be used in any space, or in the public halls of
the Building, either by tenant or by jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber
tires.

6. Tenant shall not cover or obstruct any skylights, windows, doors and transoms
that reflect or admit light into passageways or into any other part of the
Building.

7. The toilet rooms, toilets, urinals, wash bowls and water apparatus shall not
be used for any purpose other than for those for which they were constructed or
installed, and no sweepings, rubbish, chemicals, or other unsuitable substances
shall be thrown or placed therein. The expense of any breakage, stoppage or
damage resulting from violation(s) of this rule shall be borne by the tenant by
whom, or by whose agents, employees, invitees, licensees or visitors, such
breakage, stoppage or damage shall have been caused.

8. No sign, name, placard, advertisement or notice visible from the exterior of
any Leased Premises, shall be inscribed, painted or affixed by any tenant on any
part of the Building or Project without the prior written approval of Landlord.
All signs or letterings on doors, or otherwise, approved by Landlord shall be
inscribed, painted or affixed at the sole cost and expense of the tenant, by a
person approved by

20



--------------------------------------------------------------------------------



 



Landlord. A directory containing the names of all tenants in the Building shall
be provided by Landlord at an appropriate place on the first floor of the
Building.

9. Landlord may inquire as to Tenant’s use of signaling, telegraphic or
telephonic instruments or devices, or other wires, instruments or devices, that
are installed by Tenant in connection with any Leased Premises. Such
installations, and the boring or cutting for wires, shall be made at the sole
cost and expense of the tenant and under control and direction of Landlord.
Landlord retains, in all cases, the right to require (i) the installation and
use of such electrical protecting devices that prevent the transmission of
excessive currents of electricity into or through the Building, (ii) the
changing of wires and of their installation and arrangement underground or
otherwise as Landlord may direct, and (iii) compliance on the part of all using
or seeking access to such wires with such rules as Landlord may establish
relating thereto. All such wires used by tenants must be clearly tagged at the
distribution boards and junction boxes and elsewhere in the Building, with (i)
the number of the Leased Premises to which said wires lead, (ii) the purpose for
which said wires are used, and (iii) the name of the company operating same.

10. Tenant, their agents, servants or employees, shall not (a) go on the roof of
the Building, (b) use any additional method of heating or air conditioning the
Leased Premises, (c) sweep or throw any dirt or other substance from the Leased
Premises into any of the halls, corridors, elevators, or stairways of the
Building, (d) bring in or keep in or about the Leased Premises any vehicles or
animals of any kind, (e) install any radio or television antennae or any other
device or item on the roof, exterior walls, windows or windowsills of the
Building, (f) place objects against glass partitions, doors or windows which
would be unsightly from the interior or exterior of the Building, (g) use any
Leased Premises (i) for lodging or sleeping, (ii) for cooking (except that the
use by any tenant of Underwriter’s Laboratory-approved equipment for
microwaving, brewing coffee, tea and similar beverages shall be permitted,
provided that such use is in compliance with law), (iii) for any manufacturing,
storage or sale of merchandise or property of any kind, (h) cause or permit
unusual or objectionable odor to be produced or permeate from the Leased
Premises, including, without limitation, duplicating or printing equipment
fumes, and (i) install or operate any vending machines in the Leased Premises
unless specifically identified and located on Construction Documents as defined
in Schedule 6. Tenant, its agents, servants and employees, invitees, licensees,
or visitors shall not permit the operation of any musical or sound producing
instruments or device which may be heard outside Leased Premises, Building or
garage facility, or which may emit electrical waves which will impair radio or
television broadcast or reception from or into the Building.

11. No canvassing, soliciting, distribution of hand bills or other written
material, or peddling by Tenant shall be permitted in the Building or the
Project, and tenants shall cooperate with Landlord in prevention and elimination
of same.

12. Tenant shall give Landlord prompt notice of all accidents to or defects in
air conditioning equipment, plumbing, electrical facilities or any part or
appurtenances of Leased Premises.

13. If any Leased Premises becomes infested with vermin by acts of Tenant, the
Tenant, at its sole cost and expense, shall cause its premises to be
exterminated from time to time to the satisfaction of the Landlord and shall
employ such exterminators as shall be approved by Landlord.

14. No curtains, blinds, shades, screens, awnings or other coverings or
projections of any nature shall be attached to or hung in, or used in connection
with any door, window or wall of the premises of the Building by Tenant if such
attachment or hanging will cause material damage to the Premises, unless
otherwise approved by Landlord.

15. Landlord shall have the right to prohibit any advertising by tenant which,
in Landlord’s opinion, tends to impair the reputation of Landlord or of the
Building, or its desirability as an office building for existing or prospective
tenants who require the highest standards of integrity and respectability, and
upon written notice from Landlord, tenant shall refrain from or discontinue such
advertising.

21



--------------------------------------------------------------------------------



 



16. Wherever the word “tenant” occurs, it is understood and agreed that it shall
also mean tenant’s associates, employees, agents and any other person entering
the Building or the Leased Premises under the express or implied invitation of
tenant. Tenant shall cooperate with Landlord to assure compliance by all such
parties with rules and regulations.

17. Landlord will not be responsible for lost or stolen personal property,
equipment, money or any article taken from Leased Premises, Building or garage
facilities regardless of how or when loss occurs.

18. All contractors and or technicians performing alterations as described in
6.1(e) for Tenant within the Leased Premises, Building or garage facilities
shall be referred to Landlord for approval before performing such work. This
shall apply to all work including, but not limited to, installation of
telephones, electrical devises and attachments, and all installations affecting
floors, walls, windows, doors, ceilings, equipment of any other physical feature
of the Building, Leased Premises or garage facilities.

19. Showcases and any other articles shall not be placed in front of or affixed
to any part of the exterior of the Building, nor placed in the halls, corridors
or vestibules by Tenant without the prior written consent of Landlord.

20. The Tenant shall not do anything in the Leased Premises, or bring or keep
anything herein, which will in any way increase or tend to increase the risk of
fire or rate of insurance, or which shall conflict with the Regulations of the
Fire Department, any fire laws, with any insurance policy on the Building or any
part thereof, or with any rules or ordinances established by any governmental
authority.

21. The requirements of Tenant will be attended to only upon application to the
Managing Agent. Employees of Landlord shall not perform any work or do anything
outside of their regular dates unless under special instructions from Landlord,
and no employee will admit any person (Tenant or otherwise) to any office
without specific instructions from Landlord.

22. No Tenant shall obtain for use upon the Leased Premises ice, drinking water,
towel or other similar service or accept barbering or other personal services on
the Leased Premises, except for persons authorized by Landlord and at the hours
and under regulations fixed by Landlord.

23. Landlord reserves the right to make reasonable amendments, modifications and
additions to the rules and regulations heretofore set forth, and to make
additional reasonable rules and regulations, as in Landlord’s sole judgment may
from time to time be needed for the safety, care, cleanliness and preservation
of good order of the Building.

NOTE: In consideration to Tenant’s occupancy of the Tenant’s Square Footage,
Tenant shall be permitted to:



a.   Allow, within the Premises, certain domesticated pets, with prior approval
from Landlord which approval may be reasonably withheld.   b.   Install, by
contractors approved by Landlord in locations and configuration approved by
Landlord, to the extent permitted by law and deemed architecturally sound by
Landlord, satellite dishes or supplemental HVAC, on the roof.   c.   Place food
and beverage vending machines within the Premises through vendors selected by
Tenant and approved by Landlord.   d.   Allow barbering within the Premises.  
e.   Section 17 hereinabove shall apply except in the event of Landlord’s gross
negligence.   f.   Section 2 shall be amended as to the Tenant’s employees or
invitees to the extent Tenant has provided access cards, codes or keys to such
individuals. Tenant shall

22



--------------------------------------------------------------------------------



 



    assume all risk associated with access obtained by use of Tenant’s access
cards, codes or keys.

23



--------------------------------------------------------------------------------



 



SCHEDULE 3

UTILITY SERVICES

A. The Landlord shall provide, as part of Operating Costs, except as otherwise
provided, the following services:

     (1) Air Conditioning and heat for normal purposes only, to provide in
Landlord’s judgment, comfortable occupancy Monday through Friday from 8:00 a.m.
to 6:00 p.m., and Saturday from 8:00 a.m. to 12:00 p.m., Sundays and holidays
excepted. Tenant agrees not to use any apparatus or device, in or upon or about
the Leased Premises, and Tenant further agrees not to connect any apparatus or
device with the conduits or pipes, or other means by which such services are
supplied, for the purpose of using additional or unusual amounts of such
services, without written consent of Landlord. The HVAC system is currently
designed to accommodate separate metering of electrical usage. In the event that
the Tenant does not elect separate metering of the HVAC system, after-hours HVAC
is available to Tenant at a price equal to actual cost (including equipment
depreciation) plus TEN percent (10%).

     (2) Electric power for lighting and operating of office machines between
Monday and Friday from 8:00 a.m. to 6:00 p.m. and Saturdays from 8:00 a.m. to
12:00 p.m., Sundays and holidays excepted. Electric power furnished by Landlord
is intended to be that consumed in normal office use for lighting and small
office machines including desktop computers, copiers and fax machines.

     (3) Water for drinking, lavatory and toilet purposes from the regular
Building supply (at the prevailing temperature) through fixtures installed by
Landlord, (or by Tenant with Landlord’s written consent).

B. Tenant may elect, after providing SIXTY (60) days’ prior written notice to
Landlord to obtain its own utility for the Premises, as follows:

     (1) Tenant shall have the right to separately meter the Premises and pay
the actual electrical costs.

     (2) In the event that Tenant elects to pay the aforementioned expenses
directly, the Base Rental Rate and the Base Year Operating Expense Stop will be
reduced accordingly.

24



--------------------------------------------------------------------------------



 



SCHEDULE 4

MAINTENANCE SERVICES

(1) In order that the Building may be kept in a state of cleanliness, each
tenant shall during the term of each respective lease, permit Landlord’s
employees (or Landlord’s agent’s employees) to take care of and clean the Leased
Premises and tenants shall not employ any person(s) other than Landlord’s
employees (or Landlord’s agent’s employees) for such purpose. , Tenant may, upon
SIXTY (60) day’s prior notice to Landlord, assume all obligations for janitorial
services within the Leased Premises at its sole cost and expense. Base Rents and
Base Year Operating Expense shall be reduced by corresponding amounts charged to
Landlord prior to Tenant’s election.

(2) Landlord shall supply public restroom supplies, public area lamp
replacement, window washing with reasonable frequency, and janitorial services
to the common areas of the Building and Leased Premises during the time and in
the manner that such janitorial services are customarily furnished in general
office buildings in the area. These services are included in Tenant’s Pro Rata
Share of Operating Costs.

(3) Landlord agrees to maintain the exterior and common areas of Building to
include maintenance of the structure, roof, mechanical, electrical and HVAC
equipment, architectural finish, lawn and shrub care, snow removal and so on,
excluding only those items specifically excepted elsewhere in this Lease.

25



--------------------------------------------------------------------------------



 



SCHEDULE 5

PARKING

     Landlord hereby grants to Tenant a license to the use during the term of
this Lease the minimum number of spaces described in Article 1.1k. Said parking
spaces shall be made available to Tenant on an allocated basis and Tenant agrees
to comply with such reasonable rules and regulations as may be made by Landlord
from time to time in order to insure the proper operation of the parking
facilities. In consideration of the right to use said parking spaces, Tenant
shall pay to Landlord on the first day of each calendar month, the amount
specified in Article 1.1k, in addition to the Rent and other charges payable by
Tenant under this Lease. Tenant agrees not to overburden the parking facilities
and agrees to cooperate with Landlord and other tenants in the use of parking
facilities. Landlord reserves the right in its sole discretion to determine
whether parking facilities are becoming crowded, and in such event, to allocate
specific parking spaces among Tenant and other tenants or to take such other
steps necessary to correct such condition, including but not limited to policing
and towing, and if Tenant, its agents, officers, employees, contractors,
licensees or invitees are deemed by Landlord to be contributing to such
condition, to charge to Tenant as Rent that portion of the cost thereof which
Landlord reasonably determines to be caused thereby but in no event shall any
such actions by Landlord result in a reduction of the number of parking spaces
allocated to Tenant pursuant to Article 1.1k. Landlord may, in its sole
discretion, change the location and nature of the parking spaces available to
Tenant, provided that after such change, there shall be available to Tenant
approximately the same number of spaces as available before such change. Tenant
shall have rights to request up to TWENTY (20) “reserved” parking spaces.

     In the event that Tenant shall become the sole tenant within the Building,
the parking deck for the 1950 Building will be designated for Tenant’s exclusive
use. In the event Tenant requires over-flow parking, it may utilize additional
spaces that may be available in the Phase II garage (location to be designated
by Landlord) at no additional charge until such time as Phase III is completed.

26



--------------------------------------------------------------------------------



 



SCHEDULE 6

WORK LETTER AGREEMENT
(Tenant Constructs)

        A. LANDLORD’S WORK: Landlord shall ensure as of the commencement date
that any mechanical, electrical and plumbing structures are in good working
order and Tenant acknowledges and agrees that it is accepting possession of the
Premises in AS-IS condition and that, except for the Tenant Improvement
Allowance, Landlord has no obligation to furnish, render, or supply any money,
work, labor, material, fixture, equipment, or decoration with respect to the
Premises.

        B. TENANT’S OBLIGATIONS:

              (1) Subject to the provisions hereof, Tenant shall, at its
expense, cause the construction and installation of all improvements to the
Premises in accordance with the Plans and Specifications, as hereinafter
defined, and as necessary to permit Tenant to occupy same and conduct normal
business operations (such improvements being referred to herein as “Tenant’s
Work”).

              (2) Within twenty days of the effective date of the Lease, the
parties shall have mutually approved a space plan for the Premises. The space
plan shall be acknowledged by the parties in writing. The Plans and
Specifications, as hereinafter defined, shall be based on the mutually approved
space plan. Tenant agrees to furnish to Landlord at Tenant’s expense within
sixty (60) days from the effective date of the Lease a detailed set of plans and
specifications (the “Plans and Specifications”) for Tenant’s Work. The Plans and
Specifications shall be prepared by Tenant’s architect and engineer, which
architect and engineer shall be subject to Landlord’s prior written approval,
which shall not be unreasonably withheld or delayed. If Tenant elects to retain
Landlord’s architect and/or engineer, such architect and/or engineer shall
nonetheless be considered to be Tenant’s agent(s) for purposes of this Work
Letter.

              (3) The Plans and Specifications shall be subject to Landlord’s
review and approval. Landlord shall accept or notify Tenant of its objections to
the Plans and Specifications within ten (10) business days after receipt
thereof. If Landlord requires more than ten (10) business days to approve the
Plans and Specifications, Landlord shall not be deemed to be in default
hereunder or otherwise liable in damages to Tenant. Should Tenant fail to submit
the Plans and Specifications within the time period set forth above, or should
Tenant fail to make any modifications Landlord may require within fifteen
(15) days of notice thereof, then either such event shall be deemed to be a
delay caused by Tenant. Notwithstanding Landlord’s review and approval of the
Plans and Specifications, Landlord assumes no responsibility whatsoever, and
shall not be liable, for the manufacturer’s, architect’s, or engineer’s design
or performance of any structural, mechanical, electrical, or plumbing systems or
equipment of Tenant.

              (4) Once Landlord approves the Plans and Specifications, Tenant
shall, within fifteen (15) days, provide Landlord with three (3) sets of the
Plans and Specifications which shall be signed and dated by both parties, with
two sets retained by Landlord and one set retained by Tenant (and any changes to
the Plans and Specifications shall be made only by written addendum signed by
both parties).

              (5) Tenant shall use only licensed contractors and subcontractors
approved in writing by Landlord to complete the construction and installation of
Tenant’s Work. Within ten (10) days after the date hereof, Tenant shall provide
to Landlord certificates of insurance

27



--------------------------------------------------------------------------------



 



evidencing that Tenant has the required commercial general liability insurance
required of Tenant under the Lease. In addition, prior to selecting the
contractor, Tenant shall provide to Landlord certificates of insurance
evidencing that Tenant’s general contractor has in effect (and shall maintain at
all times during the course of the work hereunder) workers’ compensation
insurance to cover full liability under workers’ compensation laws of the State
in which the Premises is located with employers’ liability coverage; commercial
general liability and builder’s risk insurance for the hazards of operations,
independent contractors, products and completed operations (for two (2) years
after the date of acceptance of the work by Landlord and Tenant); and
contractual liability specifically covering the indemnification provision in the
construction contract, such commercial general liability to include broad form
property damage and afford coverage for explosion, collapse and underground
hazards, and “personal injury” liability insurance and an endorsement providing
that the insurance afforded under the contractor’s policy is primary insurance
as respects Landlord and Tenant and that any other insurance maintained by
Landlord or Tenant is excess and non-contributing with the insurance required
hereunder, provided that such insurance may be written through primary or
umbrella insurance policies with a minimum policy limit of $2,000,000.00.
Landlord and Tenant are to be included as an additional insured for insurance
coverages required of the general contractor. Tenant shall inform its
contractor, subcontractors, and material suppliers that Landlord’s interest in
the Premises shall not be subject to any lien to secure payment for work done or
materials supplied to the Premises on Tenant’s behalf. All inspections and
approvals necessary and appropriate to complete Tenant’s Work in accordance with
the Plans and Specifications and as necessary to obtain a certificate of use and
occupancy as hereinafter provided are the responsibility of Tenant and its
general contractor. Tenant shall arrange a meeting prior to the commencement of
construction between Landlord and Tenant’s contractors for the purpose of
organizing and coordinating the completion of Tenant’s Work. To the extent any
Tenant’s Work is done by contractors of Landlord, Landlord’s contractors shall
adhere to the same insurance standards set out in this paragraph and shall
provide to Tenant certificates of insurance evidencing the required coverage.

              (6) Tenant shall commence Tenant’s Work (and shall be required to
diligently pursue same) upon receipt of the building permit therefore. If Tenant
has not commenced Tenant’s Work by such date, or if Tenant has not substantially
completed Tenant’s Work before December 31, 2004, then, in either such event,
Tenant shall be in default under the Lease, and the Commencement Date shall not
be extended such that Tenant will be required to pay Rent and Additional Rent as
otherwise provided in this Lease. If Tenant has not completed Tenant’s Work
within sixty (60) days of the Commencement Date, Landlord shall have the option
to declare the Lease null and void and exercise any remedies available under the
Lease. Should the Lease be declared null and void pursuant to this paragraph,
Tenant shall forfeit all rights to any deposits, advance rent, and any other
payments made under the Lease, and Landlord shall have no further liability to
Tenant under the Lease. “Substantial Completion” of Tenant’s Work shall mean
that the Premises are approved for use and occupancy by the appropriate
governmental authorities and are in suitable condition for the operation of
Tenant’s business.

              (7) All of Tenant’s Work shall be completed in a good and
workmanlike manner and shall be in conformity with the applicable building
codes, and in accordance with Landlord’s construction rules and regulations
pertaining to contractors. Upon completion of Tenant’s Work, Tenant shall
furnish Landlord:

                  (a) a certificate of use and/or occupancy issued by the
appropriate governmental authority and other evidence satisfactory to Landlord
that Tenant has obtained the governmental approvals necessary to permit
occupancy; and

                  (b) a notarized affidavit from Tenant’s contractor(s) that all
amounts due for work done and materials furnished in completing Tenant’s Work
have been paid; and

28



--------------------------------------------------------------------------------



 



                  (c) releases of lien from any subcontractor or material
supplier that has given Landlord a Notice to Owner pursuant to Florida law; and

                  (d) as-built drawings of the Premises, with a list and
description of all work performed by the contractors, subcontractors, and
material suppliers.

              (8) Any damage to the existing finishes of the building shall be
patched and repaired by Tenant, at its expense, and all such work shall be done
to Landlord’s satisfaction. If any patched and painted area does not match the
original surface, then the entire surface shall be repainted at Tenant’s
expense. Tenant agrees to indemnify and hold harmless Landlord, its agents, and
employees from and against any and all costs, expenses, damage, loss, or
liability, including, but not limited to, reasonable attorneys’ fees and costs,
which arise out of, are occasioned by, or are in any way attributable to the
build-out of the Premises by Tenant pursuant to this Work Letter. Tenant, at its
expense, shall be responsible for the maintenance, repair, and replacement of
any and all items constructed by Tenant’s contractor.

              (9) Tenant shall not alter the existing fire alarm system in the
Premises or the building. The Plans and Specifications shall include detailed
drawings and specifications for the design and installation of Tenant’s fire
alarm (and security) system(s) for the Premises. Such system(s) shall meet all
appropriate building code requirements, and the fire alarm system shall, at
Tenant’s expense, be integrated into Landlord’s fire alarm system for the
building (if any). (Landlord is not required to provide any security system.)
Landlord’s electrical contractor and/or fire alarm contractor shall, at Tenant’s
expense, make all final connections between Tenant’s and Landlord’s fire alarm
systems. Tenant shall insure that all work performed on the fire alarm system
shall be coordinated at the job site with the Landlord’s representative.

              (10) Landlord will provide Tenant with an allowance (the “Tenant
Improvement Allowance”) against the cost of the improvements to the Premises and
against the fees and costs incurred with respect to preparation of the Plans and
Specifications for the Premises and all permit fees. The Tenant Improvement
Allowance shall be One Million Four Hundred Thirty-Seven Thousand Eighteen
Dollars and Six Cents ($1,437,018.06, for use on any portion of the Premises.
Upon expiration or written waiver of the Downsizing Option, Landlord shall pay
an additional $6.82 per square foot of Tenant Improvement Allowance for the
space not vacated up to 47,067 RSF ($320,977.00). In the event that Tenant
retains possession of the Premises subject to the Downsizing Option after the
THIRTY-SIXTH month, but exercises the Downsizing Option before the FORTY-FIFTH
(45th) month, Tenant shall receive a proportionate share of the additional
Tenant Improvement Allowance which shall be determined as follows: The total of
this retained RSF multiplied by $6.82 plus the total RSF to be vacated (but
retained during Downsizing Option Period) multiplied by that number of months
Tenant remains in possession divided by that proportion of the remaining Lease
Term that the total number of months after the THIRTY SIXTH (36th) month that
Tenant remains in possession of the portion of the Premises subject to the
Downsizing Option of the remaining months of the Lease Term (30 months).
[Example: If Tenant vacates the 10,000 RSF on the 40th month of the Lease,
Tenant shall receive $252,796.94 [37,067 RSF x $6.82 = $252,796.94] plus
$9,093.33 [(10,000 x $6.82 ) x (4÷30) = $9,093.33]. The Tenant Improvement
Allowance shall be paid by Landlord by joint check to Tenant or Tenant’s
designated agent and its general contractor in monthly installments, based upon
requests for payment submitted by Tenant and its general contractor not more
than monthly. Additionally, TWENTY FIVE percent (25%) of the additional Tenant
Improvement Allowance may be applied, at Tenant’s request, toward Rent. Each
request for payment shall be accompanied by a certification by the architect
that all work up to the date of the request for payment has been substantially
completed, along with the items required under subsection (7), above (except for
a certificate of occupancy), for work done or materials furnished up to the date
of Tenant’s request for payment. Upon receipt thereof, Landlord shall pay to
Tenant and its general contractor (by joint check), within TWENTY (20) days
after submission of such items to

29



--------------------------------------------------------------------------------



 



Landlord, an amount equal to Landlord’s pro-rata share of such request for
payment. Landlord’s pro-rata share shall mean the percentage that the Tenant
Improvement Allowance bears to the total cost of the Tenant’s Work (plus the
architectural and engineering fees incurred with respect to the Plans and
Specifications and permit fees) (less TEN percent (10%) of each payment to be
retained by Landlord pending final completion). Upon final completion of the
Tenant’s Work and receipt by Landlord of the items required under subsection
(7), above, plus reasonable evidence indicating that all of Tenant’s Costs have
been paid, Landlord shall pay to Tenant and its general contractor (by joint
check) within THIRTY (30) days the remaining Tenant Improvement Allowance, plus
the retainage (provided, however, that the retainage will not be released by
Landlord until all punchlist items have been completed). Any and all costs for
the construction of the Premises above the Tenant Improvement Allowance
(“Tenant’s Costs”) shall be paid by Tenant to the applicable contractors,
subcontractors, and material suppliers. Tenant shall receive no credit or
payment for any unused portion of the Tenant Improvement Allowance. Tenant shall
be able to recapture up to TWENTY-FIVE percent (25%) of any Tenant Improvement
dollars via an offset in base rental.

30



--------------------------------------------------------------------------------



 



SCHEDULE 7

CERTIFICATE OF ACCEPTANCE

    TENANT:    

--------------------------------------------------------------------------------

LEASED PREMISES: Suite

--------------------------------------------------------------------------------

LOCATED AT 1950 Summit Park Drive, Orlando, Florida, 32810

--------------------------------------------------------------------------------

This letter is to certify that:

    1. The above referenced Leased Premises have been accepted by the Tenant for
possession.   2. The Leased Premises are substantially complete in accordance
with the plans and specifications used in constructing the demised premises.  
3. The Leased Premises can now be used for intended purposes.

    Lease Commencement Date:    

--------------------------------------------------------------------------------

    Expiration Date:    

--------------------------------------------------------------------------------

Executed this       day of 20      

        TENANT:         By:      

--------------------------------------------------------------------------------

        Print Authorized Signatory Name:    

--------------------------------------------------------------------------------

        Title:      

--------------------------------------------------------------------------------

31



--------------------------------------------------------------------------------



 



SCHEDULE 8

GUARANTY

     For value received and in consideration of and in order to induce ASP WT,
L.L.C. (the “Landlord”) to enter into that certain Lease dated June 15, 2004,
between Landlord and TIBURON ENTERTAINMENT, INC. (the “Tenant”); for a certain
office space in Maitland in Orange County, Florida, (the “Lease”), ELECTRONIC
ARTS INC. (the “Guarantor”), absolutely, unconditionally and irrevocably
guarantees to the Landlord and to its legal representatives, successors, and
assigns, the prompt and full performance and observance by the Tenant and by its
legal representatives, successors, and assigns, of all of the covenants, terms,
provisions, conditions, and agreements required to be performed by Tenant under
the Lease, whether, before or during the term of, or after the termination of
the term of the Lease.

     The capitalized terms used in this Guaranty shall have the same definitions
as those terms have in the Lease unless the context clearly indicates a contrary
intent.

     Notice of all defaults is waived and consent is given to all extensions of
time that the Landlord may grant to Tenant in the performance of any of the
terms of the Lease or to the waiving in whole or in part of performance, or to
the releasing of Tenant in whole or in part from any performance, or to the
adjusting of any dispute concerning the Lease; and no defaults by Tenant,
extensions, waivers, releases, or adjustments, with or without the knowledge of
the Guarantor, shall affect or discharge the liability of the Guarantor. The
Guarantor shall pay all expenses, including reasonable legal fees and
disbursements paid or incurred by Landlord in endeavoring to enforce this
Guaranty.

     This Guaranty shall not be impaired by, and the Guarantor consents to, any
modification, supplement, extension, or amendment of the Lease to which the
parties to the Lease may hereafter agree. The liability of the Guarantor
hereunder is direct and unconditional and may be enforced without requiring the
Landlord first to resort to any other right, remedy, or security. The Guarantor
shall have no right of subrogation, reimbursement, or indemnity whatsoever, nor
any right of recourse to security for the debts and obligations of Tenant to
Landlord. Guarantor waives all defenses based on claims that Landlord has
impaired any collateral for the Tenant’s obligations to Landlord or to
Guarantor, including any such claim based on Lender’s failure to perfect or
maintain any security interest in Tenant’s property.

     This Guaranty is a continuing guaranty that shall be effective before the
commencement of the Lease Term, and shall remain effective following the Lease
Term as to any surviving provisions that remain effective after the termination
of the Lease. The Guarantor’s obligations under this Guaranty shall also
continue in full force and effect after any transfer of the Tenant’s interest
under the Lease as defined in the Lease, unless such obligation is terminated in
writing by Landlord.

     The liability of Guarantor under this Guaranty shall in no way be affected,
modified, or diminished by reason of (a) any assignment, renewal, modification,
amendment, or extension of the Lease, or (b) any modification or waiver of or
change in any of the terms, covenants, and conditions of the Lease by Landlord
and Tenant, or (c) any extension of time that may be granted by Landlord to
Tenant, or (d) any consent, release, indulgence, or other action, inaction, or
omission under or in respect of the Lease (other than a default by Landlord), or
(e) any dealings or transactions or matter or thing occurring between Landlord
and Tenant (other than a default by Landlord), or (f) any bankruptcy,
insolvency, reorganization, liquidation, arrangement, assignment for the benefit
of creditors, receivership, trusteeship, or similar proceeding affecting Tenant,
or the rejection or disaffirmance of the Lease in any proceedings, whether or
not notice of the proceedings is given to Guarantor.

     Should Landlord be obligated by any bankruptcy or other law to repay to
Tenant or to Guarantor or to any trustee, receiver, or other representative of
either of them, any amounts previously paid, this Guaranty shall be reinstated
in the amount of the repayments. Landlord shall not be required to litigate or
otherwise dispute its obligation to make any repayments if it in good faith
believes that the obligation exists.

 



--------------------------------------------------------------------------------



 



     No delay on the part of Landlord in exercising any right under this
Guaranty or failure to exercise any right shall operate as a waiver of or
otherwise affect any right nor shall any single or partial exercise of a right
preclude any other or further exercise of the right or the exercise of any other
right.

     No waiver or modification of any provision or this Guaranty nor any
termination of this Guaranty shall be effective unless in writing and signed by
Landlord; nor shall any such waiver be applicable except in the specific
instance for which given.

     All of Landlord’s rights and remedies under the Lease and under this
Guaranty, now or hereafter existing at law or in equity or by statute or
otherwise, are intended to be distinct, separate, and cumulative and no exercise
or partial exercise of any right or remedy mentioned in the Lease or this
Guaranty is intended to be in exclusion of or a waiver of any of the others.

     If Landlord assigns the Lease or sells the Leased Premises, Landlord may
assign this Guaranty to the assignee or transferee, who shall thereafter succeed
to the rights of Landlord under this Guaranty to the same extent as if the
assignee were an original guaranteed party named in this Guaranty, and the same
rights shall accrue to each subsequent assignee of this Guaranty. If Tenant
assigns or sublets the Leased Premises, the obligations of the Guarantor under
this Guaranty shall remain in full force and effect, unless terminated as
otherwise provided herein.

     From time to time, Guarantor, on not less than five days’ prior notice,
shall execute and deliver to Landlord an estoppel certificate in a form
generally consistent with the requirements of institutional lenders and
certified to Landlord and any mortgagee or prospective mortgagee or purchaser of
the Leased Premises; provided that no such estoppel shall enlarge the
obligations of Guarantor hereunder. In addition, if requested, Guarantor shall
provide any financial information concerning Guarantor that may be reasonably
requested by any mortgagee or prospective mortgagee or purchaser of the Leased
Premises; provided that any such information shall be treated as “confidential”
and not released to third parties except in connection with the enforcement of
Landlord’s rights hereunder.

     If any provision of this Guaranty or the application of any provision to
any person or circumstance shall, to any extent, be invalid or unenforceable,
the remainder of that provision and this Guaranty and the application of the
provision to persons or circumstances other than those as to which it is invalid
or enforceable shall not be affected thereby, and the remainder of the provision
and this Guaranty shall otherwise remain in full force and effect.

     As a further inducement to Landlord to make and enter into the Lease and in
consideration of Landlord’s execution of the Lease, Landlord and Guarantor waive
trial by jury in any action or proceeding brought on, under, or by virtue of
this Guaranty.

     Without regard to principles of conflicts of laws, the validity,
interpretation, performance, and enforcement of this Guaranty shall be governed
by and construed in accordance with the internal laws of the State of Florida
and shall be deemed to have been made and performed in the State of Florida.

     Any legal action or proceeding arising out of or in any way connected with
this Guaranty shall be instituted in a court (federal or state) located in
Orange County, Florida, which shall be the exclusive jurisdiction and venue for
litigation concerning this Guaranty. Landlord and Guarantor shall be subject to
the personal jurisdiction of those courts in any legal action or proceeding. In
addition, Landlord and Guarantor waive any objection that they may now have or
hereafter have to the laying of venue of any action or proceeding in those
courts, and further waive the right to plead or claim that any action or
proceeding brought in any of those courts has been brought in an inconvenient
form.

     If there is more than one Guarantor, the liability of each Guarantor shall
be joint and several with all other Guarantors.

     

  GUARANTOR”

 



--------------------------------------------------------------------------------



 



     

    ELECTRONIC ARTS INC.
 
   
Witness:
By: /s/ Ken Barker /s/ Wendy Shaw-Rossie  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Print Name:   Ken Barker Wendy Shaw-Rossie  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Title: Chief Accounting Officer    

--------------------------------------------------------------------------------

 
      Guarantor’s address:  
 
209 Redwood Shores Parkway


--------------------------------------------------------------------------------


Redwood City, CA 94065

--------------------------------------------------------------------------------

 
 
Dated: June 15, 2004

 